Per Curiam.

There are so many parties interested in this case, and the facts are so complex, that we cannot, on this application, do justice to all concerned. We shall, therefore, order a stay of the execution for three months, to the end, that the parties may apply to the Court of Chancery -r and that no costs are to he allowed to either side. We do not refuse to interfere farther, on the ground of any want of jurisdiction ; for we should not hesitate to grant relief, if it was such a clear case, that we could do justice to all the parties interested.
Rule accordingly.